Bloodwortii, J.
Where during the trial of a criminal case evidence is introduced which the defendant claims is untrue, and he makes a motion to continue the case until he can procure a witness whose evidence would contradict that, of the State’s witness, it is discretionary with the court whether the motion shall be granted or refused. This court cannot hold that in the case sub judice the trial judge abused his discretion in overruling the motion.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.